Citation Nr: 0819470	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  06-17 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for neck disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May to June 2005.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  


FINDINGS OF FACT

1.  The veteran currently suffers from degenerative disc 
spondylosis of the C6 and C7 vertebrae (hereinafter a "neck 
disability").  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's degenerative disc spondylosis pre-existed her 
entrance into active service and was not aggravated by her 
active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a neck 
disorder has not been met.  38 U.S.C.A. §§ 1110, 1111, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the service treatment records 
in this case are limited.  Of record is a copy of the 
veteran's service personnel record, which along with 
administrative records includes three pages of treatment 
records, a report of a mental status evaluation, and a risk 
factor inprocessing worksheet.  A memorandum dated January 
2006 shows that the RO made efforts to obtain any additional 
service treatment records, but that these efforts proved 
futile.  

Although the veteran served on active duty less than three 
weeks, it appears there may have once been additional service 
treatment records, such as a complete service medical 
examination report.  Thus, the Board has considered the U.S. 
Court of Appeals for Veterans Claims (Court) statement in 
Washington v. Nicholson, 19 Vet. App. 362, 371 (2005) that: 

[I]n cases where, as here, the 
appellant's SMR's have been lost or 
destroyed, the Board's obligation to 
provide well reasoned findings and 
conclusions to evaluate and discuss all 
of the evidence that may be favorable to 
the appellant, and to provide an adequate 
statement of the reasons or bases for its 
rejection of such evidence is heightened.  

The Board has undertaken its analysis with this heightened 
duty in mind.  

A veteran who served during a period of war, or after 
December 31, 1946, will be considered to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
to service and was not aggravated by such service.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

For defects, infirmities, or disorders not noted when the 
veteran is examined, accepted and enrolled for service, the 
burden lies with the government to show, by clear and 
unmistakable evidence, that the defect, infirmity, or 
disorder both pre-existed and was not aggravated by service.  
See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In general, service connection requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).  

Service connection may also be granted for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty.  A pre-existing injury or disease will be considered to 
have been aggravated during service where there is an 
increase in disability during service unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153. 
Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  

Additionally, the Court has consistently stated that 
"temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

VA treatment records from January 2006 indicate that the 
veteran suffers from mild or early local degenerative disc 
spondylosis of the C6 and C7 vertebrae.  Spondylosis is 
defined as degenerative spinal change due to osteoarthritis.  
See Dorland's Illustrated Medical Dictionary, 1780 (31st ed. 
2007).  There is no medical evidence indicating that the 
veteran suffers from any other disorder of the cervical spine 
or the neck.  The record contains no report of a medical 
examination, prior to or at acceptance and enrollment into 
service, which mentions spondylosis.  Thus, the veteran's 
spondylosis was not noted at entrance into service.  

Service personnel records show that the veteran enlisted in 
the U.S. Army on May 24, 2005.  Three days later, the veteran 
sought medical treatment.  A TRAINEE SICK SLIP, dated May 27, 
2005, lists the medical reason for her visit as neck pain of 
one day duration.  She was diagnosed with neck strain and a 
recommendation was made to place the veteran on limited 
physical duty for three days.  An INDIVIDUAL SICK SLIP from 
that same date contains a check mark in a box for ILLNESS, 
but the box for INJURY is left blank.  Under the MEDICAL 
OFFICER'S SECTION is the remark, "5 days, no running, 
jumping, marching, no PT, no backpack."  

Another treatment record, dated June 1, 2005, states that the 
veteran reported being severely depressed and that she had a 
history of depression.  

These treatment notes are evidence that the veteran's neck 
pain was not the result of injury.  Furthermore, given the 
short time recommended for abstaining from physical exercise, 
the notes are evidence that the veteran's pain was considered 
transitory.  Importantly, not only was there no indication of 
a neck injury in service, there was no indication of a 
chronic neck problem indicated within the service medical 
records, simply neck "strain". 

In her claim for compensation, the veteran stated that she 
injured her neck during basic training and that this injury 
was the reason she was discharged from the military.  In a 
May 2006 letter, her husband asserts that when he went to 
pick up his spouse following her discharge from service in 
June 2005, her commanding officer informed him that his 
spouse injured her neck during physical training.  

Unfortunately, these statements are refuted by the service 
records.  A June 1, 2005 memorandum to the veteran's 
commander from a military officer states: 

She is suffering from depression, tearfulness, insomnia, 
anhedonia and loss of appetite and a somewhat bleak view 
of life.  She reported that she had a history of 
undiagnosed case of bulimia and anorexia, though some of 
this history sounds more neurotic in origin.  She claims 
to have panic attacks.  She was given Xanax for 
panic/anxiety attacks on a trial basis.  She needs to be 
on psychotropic medication for a long time.  She has a 
family history of depression, schizophrenia, alcoholism, 
and bipolar disorder.  She is somewhat motivated, but 
recognizes that in the foreseeable future would have 
poor prognosis for training.  Command is advised that 
his (sic) condition will potentially interfere with 
assignment or performance of duty, including military 
training.  There is no indication that this disorder has 
been aggravated by his (sic) relatively short period of 
active duty.  His (sic) condition is not amenable to 
rehabilitation while in initial entry training and does 
not amount to a disability.  I recommend he (sic) be 
separated IAW AR 635-200, paragraph 5-17 for other 
mental or medical reasons not amounting to disability. . 
. 

This is followed by a June 6, 2005 memorandum reporting 
approval of the veteran's discharge.  

The June 1, 2005 memorandum is evidence that the veteran was 
discharged for mental health reasons rather than for any 
physical disorder, directly refuting the appellant's 
contentions.  This is contrary to the reason that the veteran 
provided for her discharge, undermining her credibility to 
the Board. 

Given that this memorandum is in agreement with the treatment 
records documenting the veteran's psychological state and her 
statement that she "could not do this anymore," the Board 
finds this memorandum more probative than the veteran's 
statement regarding the reason for her discharge.  
Importantly, this conflict shows that the veteran is not 
credible regarding her limited time in service.  This is 
therefore additional evidence that her characterization of 
her neck pain is inaccurate, providing evidence against her 
claim.

Additionally, the TRAINEE SICK SLIP and INDIVIDUAL SICK SLIP 
are more probative as to whether the veteran suffered an 
injury to her neck during service than the report her husband 
made a year after her service.  At the time of her treatment 
on May 27, 2005, the veteran would have had a compelling 
incentive to accurately report the circumstance of any injury 
to her neck to ensure proper medical treatment.  Cf. United 
States v. Narciso, 466 F.Supp. 252 (D.C. Mich.1977) (stating 
that the rationale of the "medical diagnosis or treatment 
exception" to the hearsay rule is that statements made to 
physicians for purposes of diagnosis and treatment are 
exceptionally trustworthy since the declarant has a strong 
motive to tell the truth in order to receive proper care).  

Similarly, the credibility of her husband's report is 
weakened by his relationship to the veteran and his interest 
in the outcome of this matter.  See Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (noting that while interest in the 
outcome of a claim does not affect competency to testify, it 
may affect the credibility of the testimony).  See also 
Caluza v. Brown, 7 Vet. App. 498, 511 (1995) ("The 
credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.").

VA regulations recognize arthritis as a chronic disease.  See 
38 C.F.R. §§ 3.307,  3.309.  38 C.F.R. § 3.303(c) states:

There are medical principles so universally 
recognized as to constitute fact (clear and 
unmistakable proof), and when in accordance with 
these principles existence of a disability prior to 
service is established, no additional or 
confirmatory evidence is necessary. . . .  
[M]anifestations of lesions or symptoms of chronic 
disease from date of enlistment, or so close 
thereto that the disease could not have originated 
in so short a period, will establish the pre-
service existence thereof.  

The only disorder of the neck/cervical spine from which the 
veteran suffers is spondylosis.  Given that this is a chronic 
disease, as shown by VA regulations, the veteran's report of 
a symptom of her spondylosis, neck pain, only three days 
after reporting for active duty is clear and unmistakable 
evidence that the veteran's spondylosis pre-existed her 
service since spondylosis could not have originated in so 
brief a time period.  See 38 C.F.R. § 3.303(c).  

Simply stated, the facts of this case clearly support the 
conclusion that the veteran's neck disability pre-existed 
service and was not aggravated by service. 

Clear and unmistakable evidence also shows that the veteran's 
pre-existing spondylosis was not aggravated by the veteran's 
military service.  After her discharge, in June of 2005, the 
veteran sought medical treatment for neck pain at a VA 
facility.  X-rays from June 2005 show that cervical spine was 
within normal limits.  VA clinical notes from September 2005 
contain the veteran's first report of an injury during 
service, stating that she claimed to have injured her neck 
during physical training.  A magnetic resonance image (MRI) 
study from January 2006 indicates that the veteran suffers 
from spondylosis in her neck.  The record is absent of any 
clinical findings of residuals of a neck injury.

Aggravation of a pre-existing injury or disease will not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306.  Additionally, the Court has consistently stated that 
"temporary or intermittent flare-ups during service of a 
pre-existing injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, not just the symptoms, has worsened."  See Maxson 
v. West, 12 Vet. App. 453, 458 (1999), citing Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991); see also Daniels v. 
Gober, 10 Vet. App. 474, 479 (1997).

The service treatment records and the nature of her neck 
disorder, as indicated by 38 C.F.R. § 3.303(c), are clear and 
unmistakable evidence that the veteran's disability did not 
increase in severity during service.  Her report of neck pain 
three days after reporting for active duty is merely a 
symptom of her pre-existing disorder.

As clear and unmistakable evidence shows that the veteran's 
neck disorder pre-existed service and was not aggravated by 
service, her claim must be denied.  

The duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection.  The veteran must also be 
informed that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  

Here, the duty to notify with regard to disability ratings 
and effective dates was not satisfied prior to the initial 
unfavorable decision on the claim by the RO.  Under such 
circumstances, VA's duty to notify may not be "satisfied by 
various post-decisional communications from which a claimant 
might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such 
notice errors may instead be cured by issuance of a fully 
compliant notice, followed by readjudication of the claim.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(where notice was not provided prior to the RO's initial 
adjudication, this timing problem can be cured by the Board 
remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or a 
supplemental statement of the case, is sufficient to cure a 
timing defect).

In this case, the VCAA duty to notify with regard to 
disability ratings and effective dates was satisfied 
subsequent to the initial RO decision by way of the letter 
sent to the veteran in March 2006 that fully addressed all 
four notice elements.  The letter informed the veteran as to 
how VA assigned disability ratings and effective dates and of 
what evidence was required to substantiate the claims and of 
the veteran's and VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit evidence 
and/or information in her possession to the RO.  

Although the notice letter was not sent before the initial RO 
decision in this matter, the Board finds that this error was 
not prejudicial to the veteran because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the veteran been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
statement of the case issued in April 2006 and a supplemental 
statement of the case issued in September 2006, after the 
notice was provided.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal as the timing error did not affect 
the essential fairness of the adjudication.

In this case, the remaining VCAA duty to notify was satisfied 
prior to the RO's rating decision by way of a letter sent to 
the veteran in July 2005 that informed her of what evidence 
was required to substantiate her claim and of the veteran's 
and VA's respective duties for obtaining evidence.  This 
letter was sent prior to the initial adjudication by the RO.  
The veteran was also asked to submit evidence and/or 
information in her possession to the RO.  

In December 2005 and January 2006, VA sent the veteran 
letters informing her that that it had been unable to obtain 
her service treatment records and requesting any other 
evidence that would substantiate her claims.  See Dixon v. 
Derwinski, 3 Vet. App. 261, 263 (1992).

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: 
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the Board finds that there is no indication 
that the disability may be associated with the veteran's 
service other than the veteran's statements, and those of her 
spouse, which have been discredited for the reasons cited 
above.  The service and post-service records are clear, 
providing evidence against this claim and outweighing the 
veteran's statements.  Further, the Board finds that there is 
sufficient competent medical evidence of record to make a 
decision on the claim.  The record is clear.         

In any event, the VA attempted to have the veteran's 
condition evaluated, without result.  VA scheduled medical 
examinations for the veteran on July 10, 2006 and August 17, 
2006.  The veteran failed to attend either examination.  
Following the veteran's first failure to attend, VA sent to 
the veteran's address of record a letter dated July 27, 2006 
informing her that if she failed appear for the next 
scheduled examination, her claim would be rated based on the 
evidence on record in accordance with 38 C.F.R. § 3.655(b).  

While VA has a duty to assist the veteran in substantiating 
her claim, that duty is not a one-way street.  Woods v. 
Gober, 14 Vet. App. 214, 224 (2000).  As VA scheduled two 
medical examinations for the veteran and she failed to appear 
for either without showing good cause, the Board concludes 
that VA has satisfied its duty to assist in this regard.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the veteran's 
service personnel records, including a limited number of 
service treatment records.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist her in the 
development of her claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The veteran's appeal is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


